Citation Nr: 1700218	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals right proximal femur injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty for training with the Army National Guard from June to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent examination was in October 2009.  In his March 2011 notice of disagreement, he reported increased pain in his leg as well as pain with coughing, showering, and bending, which suggests an increase in severity of his service-connected disability.  VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In addition, the Court of Appeals for Veteran's claims has recently held that the provisions of 38 C.F.R. § 4.59 (2016) require that VA examiners report the results of testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and if possible with the range of motion of the opposite undamaged joint; or explain why such testing was not feasible.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The October 2009 examination does not explicitly report the results of the required testing.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, records of VA treatment since March 9, 2012, including from the Bedford VAMC and Fitchburg CBOC

2. Schedule the Veteran for a VA examination to ascertain the current severity of the residuals of right proximal femur injury.  The examiner should review the electronic claims file in Virtual VA and VBMS in conjunction with the examination.  Any indicated tests or studies must be accomplished.

The examiner should report the ranges of motion of the affected joints as well as any additional limitation of motion due to pain, easy fatigability, incoordination, or flare-ups.  The additional limitation of motion should be reported in degrees.

The examiner should record the Veteran's reports of the extent of limitation of motion during flare-ups and opine whether the reports are consistent with the extent of disability found on the examination.

The examiner should report the results of testing for pain on both active and passive motion, in weight bearing and nonweight-bearing and if possible with the range of motion of the opposite undamaged joint; or explain why such testing is not feasible.  

4. The Veteran is advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).  If he fails to report for a scheduled examination, a copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record; or the medical center's usual practices for notifying Veteran's of VA examinations must be documented.

5. If the appeal is not fully granted, provide a supplemental statement of the case.  Then the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

